Citation Nr: 1111002	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to April 21, 2001, for the assignment of a separate 10 percent disability rating for traumatic arthritis of the right knee with limitation of flexion and painful motion.

2.  Entitlement to an effective date prior to April 21, 2001, for the assignment of a separate 10 percent disability rating for posterior scar of the right knee.

3.  Entitlement to an effective date prior to April 9, 2005, for the assignment of a separate 10 percent disability rating for right knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, and from January 22, 1991 to March 21, 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the above VA RO.  


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased evaluation for his service-connected right knee disability by submitting a written informal claim in December 1999.  There is no evidence of an earlier pending formal or informal claim.  

2.  Clinical findings from a September 12, 2000 surgical report reflect evidence of right knee degenerative changes sufficient to entitle the Veteran to a 10% rating based on limitation of flexion.  

3.  Clinical findings on an April 21, 2001 VA examination showed an unstable posterior right knee scar, sufficient to entitle the Veteran to a separate 10% rating for impairment based on such scarring.  

4.  Clinical findings on VA examination in April 9, 2005 reflect mild right knee laxity sufficient to entitle the Veteran to a 10 percent rating for such impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of September 12, 2000 (but no earlier) for the assignment of a 10 percent rating for traumatic arthritis of the right knee with limitation of flexion and painful motion are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400; 4.71a, Diagnostic Code (DC) 5003-5010 (2010).

2.  The criteria for an effective date prior to April 21, 2001 for the assignment of a separate 10 percent evaluation for right knee posterior scar are not met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.118 DC 7804 (2010).

3.  The criteria for an effective date prior to April 2005 for the assignment of a separate 10 percent evaluation for right knee laxity are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case the RO provided VCAA notice by letters, dated in February 2001, January 2002, June 2004, and January 2005, on the underlying increased rating claim.  Together these letters informed the Veteran of its duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VCAA notice in an increased rating claim need not be "veteran specific").  

Presently, the only issues on appeal are entitlement to earlier effective dates for the separate 10 percent disability ratings for service-connected right knee disabilities, which was initially raised in a June 2006 notice of disagreement (NOD).  The Board acknowledges that these letters do not otherwise meet the requirements of VCAA notice with regard to the claims for earlier effective dates.  However, when VA has already given VCAA notice on a claim, and in response to a decision on that claim receives an NOD raising a new issue, VCAA does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised claim.  VAOGCPREC 08-2003.  In other words, where, as here, the Veteran perfected a timely appeal with respect to effective date issues following the grant of increased ratings, no further VCAA notice is required.  The RO has satisfied the duty to notify through its issuance of this correspondence pertaining to the underlying increased rating issues, and the newly raised earlier effective date issues does not require issuance of additional notice.

The RO has also fulfilled its duty to assist the Veteran in developing his claim.  As noted, the only issue for consideration is whether the Veteran is entitled to earlier effective dates for his right knee arthritis, right knee laxity and right knee scar.  The Veteran has identified no records that would be relevant in substantiating that element of his claims.  As such, VA has no further duty to assist the Veteran in developing these claims.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Veterans Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law and Analysis

The Veteran is seeking an effective date earlier than April 21, 2001 for the grant of separate 10 percent disability ratings for right knee arthritis and a posterior scar of the right knee.  He is also seeking an effective date earlier than April 9, 2005 for the grant of a separate 10 percent disability rating for right knee laxity.  

Generally, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

A "claim" broadly includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims -formal and informal- for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

Historically, in a September 1969 decision, the RO granted service connection and a 10 percent rating under DC 5257 for instability of the right knee, residuals of a missile wound, effective August 5, 1969.  In a September 1970 rating decision, the RO recharacterized the service-connected disability as residuals of missile wound of the right knee with retained foreign body and continued the 10 percent disability rating under DC 7804 for scars.  

In a September 1991 rating decision, the RO again recharacterized the right knee disability as wound to the posterior right knee with retained foreign body involving Muscle Goup XIII, and continued the 10 percent disabling under DC 5313.  Service connection was established for wound residuals of the right lateral calf muscle involving Muscle Group XI.  A noncompensable rating was assigned from August 5, 1969 and a 10 percent rating, July 14, 1989 under DC 5311.  Service connection was also established for a scar of the medial aspect right knee rated as noncompensably disabling under DC 7805, effective August 5, 1969.  [Subsequent rating actions indicate that this service-connected disability was redefined as a scar on the medial aspect of the right ankle.  The noncompensable evaluation for the right ankle scar was confirmed.]  

In a February 1993 decision, the Board increased the disability rating for residuals of right lateral calf gunshot wound, MG-XI from 10 to 30 percent, effective July 14, 1989.  In a March 1994 decision, the Board assigned an earlier effective date of August 5, 1969.  The Veteran did not appeal either Board decision to the United States Court of Appeals for Veterans Claims (Court).  These decisions are final and subject to revision only on the grounds of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 7103, 7104(b), 7111(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1400-20.1411 (2010).  The effect of that finality is to preclude an award of an effective date of an increased rating prior to those decisions.

Turning to the instant appeal, the Board notes that in December 1999, the RO received the Veteran's claim for an increased rating.  In support of his claim are private medical records which include a December 1999 radiology report showing small joint effusion and an incidental subchondral cyst.  A January 2000 clinical record shows the Veteran's main complaint was of clicking and locking of the right knee, which caused pain.  He had full range of motion of the knee and was neurologically intact.  There was no evidence of arthritis, symptomatic scar, or right knee instability.  The clinical impression was probable meniscal tear.  An April 2000 VA examination report noted obvious scars on the back of the Veteran's right knee, side of calf, and left flank.  Range of motion was 0 to 100 degrees and X-rays showed bullet fragments, but no other deformity. 

Also of record is an operative report which shows the Veteran underwent right knee arthroscopy on September 12, 2000.  The intraarticular findings at that time showed fraying of the posterior horn of the medial meniscus, medial femoral condyle, lateral patella maltracking, and osteoarthritis.  

A February 2001 RO rating decision granted service connection for residuals of a right knee arthroscopy with partial meniscectomy, medial femoral tibial chondroplasties and lateral release, and assigned an initial rating of 100 percent effective September 12, 2000 under the provisions of 38 C.F.R. § 4.30 for the period of convalescence following right knee surgery.  A 10 percent evaluation was assigned thereafter, under DC 5259.  

During VA examination in April 2001, the Veteran demonstrated painful right knee range of motion of 0 to 120 degrees.  The examiner also noted a significant scar on the posterior aspect of the right knee in the popliteal fossa, which was widened.  There were adhesions underneath the tissue and it had a lighter color.  On examination the Veteran's anterior cruciate ligaments (ACL), posterior cruciate ligaments (PCL), medial collateral ligaments (MCL), and lateral collateral ligaments (LCL) were all stable and there was no subluxation of the patella.  X-rays showed ballistic metal fragments and a minimal degree of joint space compartment narrowing.  

During VA examination in January 2003 the Veteran complained of subjective weakness in the right knee in addition to significant pain.  He also complained of some sensory changes along the anterior aspect and along the scar lines, but denied any other functional abnormalities.  On examination there was no ligamentous instability in the ACL, PCL or medial collateral ligaments.  There was no subluxation of the patella and no drawer sign.  Muscle strength was 5/5.  There was some subjective numbness over the right lower extremity near the incision sites, but no gross sensory changes or neurologic injury.  The reflex was 2+ in the right patellar tendon.  There was no evidence of joint instability or effusions.

In an April 2005 rating decision, service connection was granted for traumatic arthritis of the right knee and a noncompensable disability rating was assigned, effective April 21, 2001.  

Also of record is a VA examination dated April 9, 2005.  At that time the examiner found no appreciable loss of function of the right knee.  The arthritis was predominant in the medial compartment, but also in the patellofemoral compartment.  Range of motion of the right knee was 0 to 130 degrees with mild crepitus.  He had normal musculature surrounding the right knee and no atrophy.  Muscle strength was normal and sensation was intact.  The examiner noted that all of the Veteran's scars were completely healed and stable with no sign of any change, drainage, or erythema.  None of the scars limited motion in any form or fashion.  On ligamentous examination of the right knee the Veteran's cruciate ligament, PCL, MCL, and LCL were all intact.  However, he did have about a 1-2 mm of laxity with valgus testing, which the examiner attributed to joint space narrowing on the medial side, moreso than any ligamentous injury.  

In a June 2006 decision, the Board increased the disability rating for right knee arthritis with painful motion from noncompensable to 10 percent under DCs 5003-5010 and granted a separate 10 percent disability rating for unstable posterior scar of the right knee under DC 7804.  The Board also granted a separate 10 percent rating for right knee laxity, under DC 5257.

A June 2006 rating decision effectuated the Board's decision, assigning an effective date of April 21, 2001 for the 10 percent ratings for right knee arthritis and the posterior scar; and an effective date of April 9, 2005 for right knee laxity.  

The Veteran disagrees with the effective dates assigned.  In so doing, he argues that the 10 percent ratings should date back to August 5, 1969, the effective date of his initial grant of service connection.  He asserts that the medical evidence that was available at the time of the 1994 Board decision, which granted the initial effective date, was the same evidence available at the time of the June 2006 Board decision granting the separate 10 percent ratings and therefore the effective date should be made retroactive to August 1969.  

As noted previously, the issue of entitlement to an increased rating for a right knee disability was the subject of a prior final March 1994 Board decision.  38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. §§ 20.1100.  Consequently, the effective date for the award of separate 10 percent disability ratings may be no earlier than a new claim, at some point in time after the final March 1994 decision, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The threshold question before the Board is whether the Veteran filed a claim for an increased rating after March 1994, the date of the final Board decision on the issue of the Veteran's disability rating for service-connected right knee, and before the current effective dates of the award in question.  Review of the claims folder shows the only claim for increase following the March 1994 Board decision is the VA Form 21-4138, statement in support of claim, received by the RO on December 27, 1999.  The claims file does not include any communication of record dated prior to that date which may reasonably be construed as an informal claim for this benefit.  38 C.F.R. § 3.155(a).  

Having determined that December 27, 1999 is the date of receipt of a claim for purposes of assigning an effective date, the Board is obliged to review all the evidence of record from the preceding year to determine whether it is factually ascertainable that entitlement to separate 10 percent disability ratings had occurred.  In other words, the Board must first review the evidence of record to determine whether an ascertainable increase in disability occurred during the period from December 27, 1998 to December 27, 1999.

Turning to the relevant timeframe, the Board notes there are no medical records dated between December 1998 and December 1999.  Thus, there are no clinical findings demonstrating an increased severity of right knee symptoms, especially of such degree to implicate the three separate 10 percent disability ratings for arthritis, a symptomatic scar, and laxity.  See Hazan, 10 Vet. App. at 519.  

A.  Right Knee Arthritis With Painful Motion

The Veteran's right knee arthritis is currently rated as 10 percent disabling under DC 5003-5010.

Under these diagnostic codes degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The RO assigned an effective date of April 21, 2001 for the 10 percent disability rating.  This was the date of a VA examination that showed the Veteran had minimal joint space compartment narrowing of the right knee.  However, the evidence also shows that his arthroscopic surgery on September 12, 2000, yielded findings consistent with degenerative changes.  The surgical report is the earliest date as of which it is factually ascertainable that the Veteran's right knee disability warranted a separate 10 percent rating for arthritis under DCs 5003-5010.

The Board finds that medical evidence between December 27, 1999, the date of the claim, and the newly-assigned effective date of September 12, 2000, is of limited use in evaluating the severity of the right knee arthritis.  Overall, these records show continued evaluation and treatment of the Veteran's right knee, but do not contain any new clinical findings of degenerative changes consistent with arthritis.  As such, there is no factual basis in this appeal upon which to grant an effective date earlier than September 12, 2000.

Accordingly an effective date of September 12, 2000 for assignment of a 10 percent rating for traumatic arthritis of the knee with limitation of flexion and painful motion is warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2010) (the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later). 

B.  Posterior Scar Of The Right Knee

The Veteran's posterior scar of the right knee is currently rated as 10 percent disabling under DC 7804, which provides a maximum 10 percent rating for superficial scars that are unstable or painful on examination.  38 C.F.R. § 4.118.  The Board notes that VA has revised the criteria for evaluation of skin disorders, however there has been no significant change to the former criteria of 38 C.F.R. § 4.118, DC 7804 (in effect prior to August 30, 2002).

In this case, the RO assigned an effective date of April 21, 2001 for the 10 percent disability rating.  This was the date of a VA examination which led the Board to determine that a separate 10 percent evaluation for an unstable scar was warranted.  At that time clinical findings showed the Veteran had a posterior scar that was superficial in nature, but had some adhesions underneath the tissue.  These findings allowed for the assignment of the 10 percent rating for an unstable scar under DC 7804.  Although the scar was noted during an April 2000 VA examination, it was not shown to be tender, painful, unstable or otherwise symptomatic.  Therefore April 21, 2001 is the earliest date that it was factually ascertainable that an increase in disability occurred to warrant the separate 10 percent disability rating.  

Accordingly, because it was not objectively shown that the scar was compensably disabling before April 21, 2001 and because the record does not contain a claim for increase prior to December 27, 1999 that was not finally adjudicated, there is no basis in the record for awarding an earlier effective date for the Veteran's service-connected posterior scar of the right knee.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by it.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2010) (the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later).  

C.  Right Knee Laxity

The Veteran's right knee laxity is currently rated as 10 percent disabling under DC 5257 for slight impairment of the knee, including recurrent subluxation or lateral instability, effective from April 9, 2005.  

Since filing his claim in December 27, 1999 claim, the Veteran has undergone several VA examinations.  However, the objective and credible medical evidence of record is negative for evidence of knee laxity prior to the current effective date of April 9, 2005.  In fact, multiple VA examiners tested the Veteran's right knee for instability of the ligaments and failed to find any evidence of it.  See VA examinations dated in April 2000, April 2001, and January 2003.  Rather, it appears that it was the April 9, 2005 examination report that led the Board to determine that a 10 percent evaluation was warranted for right knee laxity.  This report indicated that the Veteran had 1-2 mm of laxity with valgus testing.  

Therefore, because neither a VA healthcare professional in any medical record generated between December 27, 1999, and April 9, 2005, nor any private healthcare professional in any record obtained by VA during this same time period, opined that the Veteran had recurrent subluxation or lateral instability in his right knee, the Board finds that the record does not show factual entitlement to a separate 10 percent rating for knee instability at any time prior to April 9, 2005.  

Accordingly, because right knee laxity was not objectively shown before April 5, 2009 and because the record does not contain a claim for increase prior to December 27, 1999 that was not finally adjudicated, there is no basis in the record for awarding an earlier effective date.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by it.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2010) (the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later).  


ORDER

An effective date of September 12, 2000, for the assignment of a separate 10 percent disability rating for traumatic right knee arthritis with limitation of flexion and painful motion is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

An effective date prior to April 21, 2001, for the assignment of a separate 10 percent disability rating for posterior scar of the right knee is denied.

An effective date prior to April 9, 2005, for the assignment of a separate 10 percent disability rating for right knee laxity is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


